Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action considers claim 35 is pending.
Claims 1-34 are cancelled.

Allowable Subject Matter
Claim 35 is allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is directed to an abnormality detector in a communication network using a process detecting abnormal frames when frames are received outside calculated predicted ranges which may be adjustable, detecting improper communication at a higher detection rate and while minimizing false abnormality detections (e.g., determining false positives as abnormalities) specifically at times where there is a high communication load on the network and when there is a high processing load on associated electronic control unit (ECU)/processor.
Applicant’s independent claim 35 recites, inter alia, an abnormality detector comprising: at least one processor, a receiver configured to communicate with controllers, a non-transitory computer-readable storage medium storing instructions that, when executed, perform a particular combination of elements, specifically “…, 
Accordingly, the applicant claim 35 is allowed for the above reasons and for the reasons recited by applicant in the remarks filed on 12/29/2020 and 08/20/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li, Ming. (US20200382953), describing data communication method and system
Bhattacharyya, Murari (US20140337963), describing systems and methods for handling packets from a trusted network



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413